ON REHEARING
HARDY, Judge.
This case was consolidated for purposes ■of trial and appeal with the two suits of Wilma and Theresa Reiley against the ■same defendants, bearing Nos. 9744 and 9746, respectively, 146 So.2d 211; 146 So.2d 219.
Although defendants had prevailed in the instant case, in .which we reversed the judgment appealed from, counsel for defendants inadvertently included it in his blanket application for rehearing involving •all three cases. By reason of the same nature of inadvertence, this court granted rehearing. No argument has been made by ■counsel for any of the parties litigant seeking a change in our judgment on original hearing.
Accordingly, IT IS ORDERED that our original decree be and it is hereby reinstated and made final.